FILED
                             NOT FOR PUBLICATION                            OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOMENIC TRICOME,                                 No. 11-15546

               Plaintiff - Appellant,            D.C. No. 5:10-cv-03214-JF

  v.
                                                 MEMORANDUM *
EBAY, INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Domenic Tricome appeals pro se from the district court’s order dismissing

without prejudice his action arising from eBay, Inc.’s termination of his user

account. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a dismissal for failure to prosecute, Ash v. Cvetkov, 739 F.2d 493, 495

(9th Cir. 1984), and we affirm.

      The district court did not abuse its discretion by dismissing Tricome’s action

without prejudice for failure to prosecute after Tricome failed to appear at a case

management conference and failed to respond timely to the court’s order to show

cause as to why the action should not be dismissed. See id. at 496-97 (discussing

factors to guide the court’s decision whether to dismiss for failure to prosecute).

      We lack jurisdiction to review the decision of the Eastern District of

Pennsylvania to transfer this action to the Northern District of California. See

Posnanski v. Gibney, 421 F.3d 977, 980 (9th Cir. 2005) (“[W]e may not review a

transfer under 28 U.S.C. § 1404 by a district court outside of our circuit to a district

court within our circuit.”).

      AFFIRMED.




                                           2                                     11-15546